PER CURIAM.
Upon review of the certificate forwarded to us pursuant to Rule 4.6, Florida Appellate Rules, 32 F.S.A. and examination of the applicable authorities, we are of the opinion that the question certified to this court does not fall within Rule 4.6 and accordingly we must respectfully decline to answer the question. Reaves v. L. W. Rozzo, Inc., Fla.App.1973, 286 So.2d 221. See also Miller v. Esca Rosa Development Corporation, Fla.App.1973, 284 So.2d 227; cf. Arnold v. Shumpert, Fla.1968, 217 So. *7082d 116; Adams v. Game and Fresh Water Fish Commission, Fla.App.1974, 288 So.2d 263.
Certified question denied.
WALDEN and MAGER, JJ., and MOORE, JOHN H., II, Associate Judge, concur.